


EXHIBIT 10.13.4




Fourth AMENDMENT TO
CREDIT AND SECURITY AGREEMENTS




This Fourth Amendment TO CREDIT AND SECURITY Agreements (the “Amendment”), dated
as of March 6, 2015, is entered into by and among ZHONE TECHNOLOGIES, INC., a
Delaware corporation (“Zhone Technologies”), ZTI MERGER SUBSIDIARY III, INC., a
Delaware corporation (“ZTI”; Zhone Technologies and ZTI are sometimes referred
to herein individually as a “Borrower” and collectively as the “Borrowers”),
Premisys Communications, Inc., a Delaware corporation (“Premisys”), Zhone
Technologies International, Inc., a Delaware corporation, (“Zhone
International”), Paradyne Networks, Inc., a Delaware corporation (“Paradyne
Networks”), Paradyne Corporation, a Delaware corporation (“Paradyne
Corporation”; Premisys, Zhone International, Paradyne Networks, and Paradyne
Corporation are sometimes referred to herein individually as a “Guarantor” and
collectively as the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”).
RECITALS
A.    Borrowers, Guarantors, and Lender are parties to (i) a Credit and Security
Agreement, dated March 13, 2012 (as amended by that certain First Amendment to
Credit and Security Agreements, dated as of March 13, 2013 (the “First
Amendment”), and that certain Second Amendment to Credit and Security
Agreements, dated September 30, 2013 (the “Second Amendment”), and that certain
Third Amendment to Credit and Security Agreements, dated March 5, 2014 (the
"Third Amendment"), and as further amended from time to time, the “Domestic
Credit Agreement”), and (ii) a Credit and Security Agreement (Ex-Im
Subfacility), dated March 13, 2012 (as amended by the First Amendment and the
Second Amendment and the Third Amendment and as further amended from time to
time, the “Ex-Im Credit Agreement”; and together with the Domestic Credit
Agreement, collectively, the “Credit Agreements”). Capitalized terms used in
this Amendment have the meanings given to them in the Credit Agreements unless
otherwise specified in this Amendment.
B.    Borrowers and Guarantors have requested that certain further amendments be
made to the Credit Agreements, and Lender is willing to agree to such amendments
pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.
Amendments to Credit Agreements. The Credit Agreements are amended as follows:



1.1 Section 8 of the Credit Agreements. Section 8 of the Credit Agreements is
amended to read in its entirety as follows:


“8    FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:
(a)    Minimum Liquidity. Have Liquidity of at least the following:
Minimum Liquidity
Applicable Period/Test Date
$3,000,000
At all times







--------------------------------------------------------------------------------




(b)    Minimum EBITDA. If a Liquidity Trigger Event shall occur, Borrowers shall
achieve EBITDA, for the periods described below, of at least the required amount
set forth in the following table for the applicable period set forth opposite
thereto (it being understand that such requirement shall be effective
immediately and retroactively) (numbers appearing between “< >” are negative):
Applicable Amount
Applicable Period
$<2,270,000>
Three-month period ending March 31, 2015
$<2,272,000>
Six-month period ending June 30, 2015
$<1,091,000>
Nine-month period ending September 30, 2015
$421,000
Twelve-month period ending December 31, 2015



(c)    Maximum Capital Expenditures. Shall not incur or contract to incur
Non-Financed Capital Expenditures in excess of $850,000 in payments in the
aggregate during the fiscal year ending December 31, 2015. Borrowers shall
provide a report to Lender on the status of their Non-Financial Capital
Expenditures each month.
Borrowers shall deliver their Projections for subsequent fiscal years to Lender
as required in Section 6.1 and shall work with Lender to set financial covenants
for periods beyond those set forth above. Failure to set financial covenants
prior to December 31 for each subsequent fiscal year shall constitute an Event
of Default.”
2.No Other Changes. Except as explicitly amended by this Amendment or the other
Loan Documents delivered in connection with this Amendment, all of the terms and
conditions of the Credit Agreements and the other Loan Documents shall remain in
full force and effect and shall apply to any advance or letter of credit
thereunder. This Amendment shall be deemed to be a “Loan Document” (as defined
in the Credit Agreements).


3.
Accommodation Fee. [Intentionally Omitted].



4.Conditions Precedent. This Amendment shall be effective when Lender shall have
received a duly executed original of this Amendment, together with each of the
following, each in substance and form acceptable to Lender in its sole
discretion and duly executed by all relevant parties:


4.1 Certificates of Authority from the corporate secretaries of the Borrowers
and Guarantors;


4.2 Consent and approval of this Amendment by the Export Import Bank of the
United States, if required by Lender; and


4.3 Such other matters as Lender may require.


5.Representations and Warranties. Borrowers and Guarantors hereby represent and
warrant to Lender as follows:


5.1 Borrowers and Guarantors have all requisite power and authority to execute
this Amendment and any other agreements or instruments required hereunder and to
perform all of their obligations hereunder, and this Amendment and all such
other agreements and instruments have been duly executed and delivered by
Borrowers and Guarantors and constitute the legal, valid and binding obligation
of Borrowers and Guarantors, enforceable against Borrowers and Guarantors in
accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally.


5.2 The execution, delivery and performance by Borrowers and Guarantors of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action on the part of Borrowers and
Guarantors and do not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, other than authorizations, consents or approvals that have
been obtained and are in full force and effect or as contemplated by Section
4.2, (ii) violate any material provision of any law, rule or regulation or of
any order, writ, injunction or decree presently in effect, having applicability
to Borrowers or Guarantors, or the certificates of incorporation or by-laws of
Borrowers or Guarantors, or (iii) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other Material Contract
to which Borrowers or Guarantors are a party or by which Borrowers and
Guarantors or their respective properties may be bound or affected, except to
the extent that any such breach or default could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change.




--------------------------------------------------------------------------------






5.3 All of the representations and warranties contained in Section 5 and Exhibit
D of the Credit Agreements are true and correct in all material respects on and
as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties continue to be true and
correct in all material respects as of such earlier date).


6.References. All references in the Credit Agreements to “this Agreement” shall
be deemed to refer to the Credit Agreements as amended hereby; and any and all
references in the other Loan Documents to the Credit Agreements shall be deemed
to refer to the Credit Agreements as amended hereby.


7.No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Loan Document or other document
held by Lender, whether or not known to Lender and whether or not existing on
the date of this Amendment.


8.Release. Borrowers and Guarantors hereby absolutely and unconditionally
release and forever discharge Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Borrowers or Guarantors
have had, now have or have made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown. It is the intention of the Borrowers and Guarantors in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention each
of the Borrowers and Guarantors waives and relinquishes all rights and benefits
under Section 1542 of the Civil Code of the State of California, which provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.
9.Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket fees
and disbursements of counsel to Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Borrowers hereby agree that Lender may, at
any time or from time to time in its sole discretion and without further
authorization by Borrowers, make a loan to Borrowers under the Credit
Agreements, or apply the proceeds of any loan, for the purpose of paying any
such reasonable out-of-pocket fees, disbursements, costs and expenses.


10.Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart. Any party hereto may request an original counterpart of any
party delivering such electronic counterpart. This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California. In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:
ZHONE TECHNOLOGIES, INC.
 
By:
/s/ KIRK MISAKA
 
Name:
Kirk Misaka
 
Title:
Chief Financial Officer
 

ZTI MERGER SUBSIDIARY III, INC.
 
By:
/s/ KIRK MISAKA
 
Name:
Kirk Misaka
 
Title:
Chief Financial Officer
 



GUARANTORS:
PREMISYS COMMUNICATIONS, INC.
 
By:
/s/ KIRK MISAKA
 
Name:
Kirk Misaka
 
Title:
Chief Financial Officer
 

ZHONE TECHNOLOGIES INTERNATIONAL, INC.
 
By:
/s/ KIRK MISAKA
 
Name:
Kirk Misaka
 
Title:
Chief Financial Officer
 

PARADYNE NETWORKS, INC.
 
By:
/s/ KIRK MISAKA
 
Name:
Kirk Misaka
 
Title:
Chief Financial Officer
 

PARADYNE CORPORATION
 
By:
/s/ KIRK MISAKA
 
Name:
Kirk Misaka
 
Title:
Chief Financial Officer
 



LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:
/s/ HARRY L. JOE
 
Name:
Harry L. Joe
 
Title:
Authorized Signatory
 





